Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jenny Zambrano appeals the district court’s orders dismissing her several claims against Defendants, including her state law claims for declaratory judgment and quiet title, and her claims under the Fair Debt Collection Practices Act, 15 U.S.C.A. §§ 1692-1692p (West 2009 & Supp.2011), the Truth in Lending Act, 15 U.S.C.A. §§ 1601-1667f (West 2009 & *862Supp.2011), and the Due Process Clauses of the Fifth and Fourteenth Amendments. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Zambrano v. HSBC Bank USA, N.A, No. 1:09-cv-00996-CMH-IDD (E.D. Va. Nov. 9, 2009); 2010 WL 2105164 (May 26, 2010); see also Horvath v. Bank of N.Y., N.A., 641 F.3d 617 (4th Cir.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.